DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
In addressing the rejection ground, each claim may not have been separately discussed to the extent the claimed features are the same as or similar to the previously-discussed features; the previous discussion is construed to apply for the other claims in the same or similar way.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.
 
	 Election/Restrictions
Claim 13 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/28/2020.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 7-12, 16-17 and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0041170) in view of Yoshikawa et al. (US 2015/0092892).
Regarding claim 1, Zhu discloses a radio-frequency switch [e.g. fig. 5/7] comprising: a switch arm [e.g. the path go through 12] having a first transistor [e.g. 12] connected between an input node [e.g. the node before 12/the input of 12] and an output node [e.g. the node after 12/ the output of 12], the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node; and a linearizer arm [e.g. the path from the gate terminal of 12 to ground] having a resistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the first transistor and a ground node [e.g. ground], the linearizer arm configured to compensate a non-linearity effect generated by the switch arm by generating a first third-order distortion product, the switch arm being configured to generate a second third-order distortion product that is substantially opposite in phase to the first third-order distortion product [see at least paras. 0077, 0086-0087, figs. 2-4, 8, 10-11]. Zhu discloses a linearizer arm having a resistor 17. Zhu does not disclose a linearizer arm having a diode-connected transistor (or Zhu does not disclose to utilize resistors in parallel with transistors). However, Yoshikawa discloses to substitute a diode-connected transistor(s) for a resistor(s) [see at least figs. 7A, 8, 12A, 13, 14, 17, 18] (or Zhu disclose to utilize resistors in parallel with transistors). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu in accordance with the teaching of Yoshikawa regarding a diode-connected transistor in order to utilize a well-known ground voltage to operate a transistor in order to provide a simple substitution of one known element for another to obtain predictable results (or in order to provide flexibility of resistance/impedance).
	Regarding claim 4, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the switch arm includes a plurality of transistors [see at least fig. 14 Zhu] connected in series to form a stack, and the linearizer arm is connected to each of the plurality of transistors. 

Regarding claim 5, the combination discussed above discloses the radio-frequency switch of claim 4. The combination does not explicitly discloses wherein the plurality of transistors includes at least ten transistors. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have at least ten transistors according to a design need, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. In re Rose, 105 USPQ 237 (CCPA 1955).

	Regarding claim 7, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the linearizer arm includes a resistor [e.g. R52/R53/R54 fig. 17] connected between the second transistor and the gate of the first transistor, the resistor has a resistance that is larger than a threshold [any value smaller than the resistance, e.g. wire resistance]. 

Regarding claim 8, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the linearizer arm is connected to the gate of the first transistor [see at least fig. 5/7 Zhu].

Regarding claim 9, the combination discussed above discloses the radio-frequency switch of claim 8 wherein the linearizer arm includes (i) a first biasing circuit [e.g. the control signal to the gate of N52/N53/N54 fig. 17 Yoshikawa or 22 Zhu (connected to the gate of a diode-connected transistor] connected to a gate of the second transistor and (ii) a second biasing circuit [e.g. 21 fig. 5/7 Zhu] connected to a source of the second transistor, the linearizer arm being configured to control the first transistor to enable or disable passage of the radio-frequency signal from the input node to the output node. 

Regarding claim 10, the combination discussed above discloses the radio-frequency switch of claim 8 wherein the linearizer arm includes at least one biasing circuit [e.g. the control signal to the gate of N52/N53/N54 fig. 17 Yoshikawa/ 21 fig. 5/7 Zhu], the linearizer arm being configured to control the first transistor to enable or disable passage of the radio-frequency signal from the input node to the output node.
Regarding claim 11, the combination discussed above discloses the radio-frequency switch of claim 10 wherein the linearizer arm is configured to enable passage of the radio-frequency signal from the input node to the output node by controlling, using the at least one biasing circuit, the second transistor to be in an on state. 
Regarding claim 12, the combination discussed above discloses the radio-frequency switch of claim 10 wherein the linearizer arm is configured to disable passage of the radio-frequency signal from the input node to the output node by controlling, using the at least one biasing circuit, the second transistor to be in an off state [e.g. when the diode-connected transistor is off].
Regarding claim 16, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the first transistor and the second transistor are each implemented as a field-effect transistor. 

Regarding claim 17, Zhu discloses a radio-frequency switch [e.g. fig. 5/7] comprising: an input node [e.g. the node before 12/the input of 12] and an output node [e.g. the node after 12/ the output of 12]; a signal path [e.g. the path go through 12] including at least one transistor [e.g. 12] connected between the input node and the output node, the at least one transistor being controllable to enable or disable passage of a radio-frequency signal [the input signal]; and a linearizer arm [e.g. the path from the gate terminal of 12 to ground] including a resistor connected to at least one of a gate or a body [interpreted as a backgate according to specification] of the at least one transistor in the signal path, the linearizer arm being configured to compensate a non-linear effect generated from the signal path by generating a first third- order distortion product that is substantially opposite in phase to a second third-order distortion product [see at least paras. 0077, 0086-0087, figs. 2-4, 8, 10-11] that is generated by the signal path. Zhu discloses a linearizer arm having a resistor 17. Zhu does not disclose a linearizer arm having a diode-connected transistor (or Zhu does not disclose to utilize resistors in parallel with transistors). However, Yoshikawa discloses to substitute a diode-connected transistor(s) for a resistor(s) [see at least figs. 7A, 8, 12A, 13, 14, 17, 18] (or Zhu disclose to utilize resistors in parallel with transistors). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu in accordance with the teaching of Yoshikawa regarding a diode-connected transistor in order to utilize a well-known ground voltage to operate a transistor in order to provide a simple substitution of one known element for another to obtain predictable results (or in order to provide flexibility of resistance/impedance).

Regarding claim 19, the combination discussed above discloses the radio-frequency switch of claim 17 wherein the linearizer arm is connected to the gate of the at least one transistor in the signal path and the linearizer arm is configured to control the at least one transistor in the signal path to enable or disable passage of the radio-frequency signal from the input node to the output node.
Regarding claim 20, Zhu discloses a radio-frequency module [e.g. 29/30/31] comprising: a packaging substrate [see at least para. 0133] to receive a plurality of components [e.g. other die/circuit elements]; and a semiconductor die [e.g. 190] mounted on the packaging substrate, the semiconductor die including a radio-frequency switch [e.g. fig. 5/7] having a switch arm [e.g. the path go through 12] and a linearizer arm [e.g. the path from the gate terminal of 12 to ground], the switch arm having a first transistor [e.g. 12] connected between an input node and an output node, the switch arm configured to selectively pass a radio-frequency signal from the input node to the output node, the linearizer arm having a resistor connected to at least one of a gate or a body of the first transistor, the linearizer arm configured to compensate a non-linearity effect generated by the switch arm by generating a first third-order distortion product, the switch arm being configured to generate a second third-order distortion product that is substantially opposite in phase to the first third-order distortion product [see at least paras. 0077, 0086-0087, figs. 2-4, 8, 10-11]. Zhu discloses a linearizer arm having a resistor 17. Zhu does not disclose a linearizer arm having a diode-connected transistor (or Zhu does not disclose to utilize resistors in parallel with transistors). However, Yoshikawa discloses to substitute a diode-connected transistor(s) for a resistor(s) [see at least figs. 7A, 8, 12A, 13, 14, 17, 18] (or Zhu disclose to utilize resistors in parallel with transistors). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu in accordance with the teaching of Yoshikawa regarding a diode-connected transistor in order to utilize a well-known ground voltage to operate a transistor in order to provide a simple substitution of one known element for another to obtain predictable results (or in order to provide flexibility of resistance/impedance).

Regarding claim 21, the combination discussed above discloses the radio-frequency switch of claim 1 wherein the linearizer arm is configured to reduce third-order distortion by more than 25 dBm [see at figs. 10-11 Zhu] while substantially maintaining a signal strength of the radio-frequency signal.

Claims 2-3 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (US 2018/0041170) in view of Yoshikawa et al. (US 2015/0092892) and Seshita (US 8,975,947).

Regarding claim 2, the combination discussed above discloses the radio-frequency switch of claim 1 except wherein a width of a gate of the first transistor is larger than a width of a gate of the second transistor. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu and Yoshikawa in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].

Regarding claim 3, the combination discussed in claim 2 discloses the radio-frequency switch of claim 1 wherein a width of a gate of the first transistor is larger than 1 mm [Col. 6 Line 26-27 Seshita], except a width of a gate of the second transistor is smaller than 10 um. However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to have a width of a gate of the second transistor is smaller than 10 um according to a design need, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).

Regarding claim 18, the combination discussed above discloses the radio-frequency switch of claim 17 except wherein a width of a gate of the at least one transistor in the signal path is larger than a width of a gate of the transistor in the linearizer arm. However, Seshita discloses a size or a dimension of a switch circuit to be larger than a dimension of a distortion compensation circuit [see at least Col. 5 line 30-60]. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu and Yoshikawa in accordance with the teaching of Seshita regarding transistors in order to reduce the OFF capacity of a distortion compensation circuit [Col. 5, line 42-60].

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoo2 et al. (US 2016/0285449) in view of Zhu et al. (US 2018/0041170) in view of Yoshikawa et al. (US 2015/0092892) and Adamski (9,948,252).
Regarding claim 6, the combination discussed above discloses the radio-frequency switch of claim 4 except wherein a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. However, it’s well known that smaller size of transistors in a stack have smaller withstand voltage. For example, Adamski discloses smaller size of transistors in a stack have smaller withstand voltage [Col. 8 line 46-line 51, Col. 15, line 1- line 9]. Accordingly, the stack requires a larger number of transistors having smaller size or a smaller number of transistors having larger size for same withstand voltage. Such that the combination discloses a width of a gate of the first transistor is based at least in part on a number of the plurality of transistors in the stack. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Zhu and Yoshikawa in accordance with the teaching of Adamski regarding transistors in order to be able to withstand greater voltage [Col. 15, line 1- line 9].

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-12 and 16-21 have been considered but are moot because the new ground of rejection rely on a new reference, Zhu et al. (US 2018/0041170), which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842